\OOO\]O\

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25

Case 2:18-cv-00963-RSL Document 17 Filed 12/07/18 Page 1 of 4

HONORABLE ROBERT S. LASNIK

IN THE UNITED STATES DISTRICT COURT
FGR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED COMMAND INTERNATIONAL, cwa ACTION NO. 2¢1s-cv-oo963-RsL
LTD., a UK Private Limited Company,
_ , sTIPULATIoN AND PRQPGSEB-
Plamtlf£ 0RDER To EXTEND CASE
DEADLINE

v_s.
NoTE oN MoTIoN cALENDAR=

MICROFUN INC., a Washlngton DECEMBER 7’ 2013

Corporation, and BEIJING MICROFUN
CO. LTD., a Corporation of the People’s
Republic of China,

Defendants.

 

 

 

 

Pursuant to LCR 7(d)(l), Plaintiff United Command Intemational, Ltd. (“UCI”) and
Defendants Microfun Inc. (“Microhm”) and Beijing Microfun Co. Ltd. (“Beijing Microhln”)
(collectively, “Defendants”), through their respective undersigned counsel, hereby stipulate to
extend the time for Microfun to answer or otherwise respond to UCI’s complaint by approximately

three weeks. UCI and Defendants therefore stipulate and agree as follows:

 

EVENT CURRENT DATE PROPOSED DATE
Microfun’ s deadline to answer

 

 

 

 

 

 

Or Otherwise respond to the December 14, 2018 January 7, 2019
complaint

DORSEY & WHITNEY LLP
sTlPULATIoN AND BRQBQSEB.oRDER To 701H‘§;§?;“U§§?§6100
EXTEND CASE DEADLINE - l SEA'm.E,wA 93104.7043

PHONE: (206) 903-8800

2118-CV-00963-RSL FAx: (206) 903-mo

 

\DO°\]O'\‘Jl-Pb~)l\)»-\

N[\~)l\)l\)[\)[\-)v-l)_\»_\>_\>_~»-¢>-l>_¢»_\)_¢
l/l-LL)JN»-‘C\OOC\]O\'J\-§UJN*_‘C

 

 

Case 2:18-cv-00963-RSL Document 17 Filed 12/07/18 Page 2 of 4

UCI and UCI’s counsel further agree and acknowledge that this Stipulation does not
constitute a waiver of any defense of Defendants, including but not limited to the defense of lack
of personal jurisdiction, lack of subject matter jurisdiction, or improper venue.

The parties respectfully submit that there is good cause for this motion. The extension of
time is reasonable under the circumstances As Beijing Microfun’s deadline to answer or
otherwise respond to the complaint is January 7, 2019, extending Microfun’s deadline to answer
or otherwise respond to the complaint to the same date will not delay the proceedings in this matter.
The extension will not interfere with any other case deadlines, and no other deadlines need to
change. Moreover, the extension will allow the parties the opportunity to explore a potential
resolution to this matter.

Accordingly, the parties respectfully request that the Court extend the deadline for

Microfun to answer or otherwise respond to the complaint, as set forth in this stipulation

+.
IT IS SO 0RDERED, this l 2 day of December, 2018.

HON(§RABLE ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

DoRsEv & WHITNEY LLP
sTIPULATIoN AND P.RGPQSBD oRDER To 701 H§;);§;*;";?U§F§;§§M
ExTEND cAsE DEADLINE - 2 SEAmE,wA%w¢-vw

PHoNE: (206) 903-8800

2218-CV-00963-RSL FAx; (206)903-811:0

 

\OOO\]O\U\-l>~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:18-cv-00963-RSL Document 17 Filed 12/07/18 Page 3 of 4

DATED this 7th day of December, 2018

STIPULATION AND PROPOSED ORDER TO
EXTEND CASE DEADLINE - 3
2:18-cv-00963-RSL

DORSEY & WHITNEY LLP

s/ Erin Kolter

J. MICHAEL KEYEs WSBA #29215
KEYES.MIKE@DoRsEY.CoM

ERIN KoLTER WSBA #53365
KoLTER.ERIN@DORSEY.COM
Dorsey & Whitney LLP
Columbia Center

701 Fifth Avenue, Suite 6100
Seattle, WA 98104

(206) 903-8800

Attorneys for Defendants Microfun Inc. and
Beijing Microfun Co. Ltd.

LEE & HAYES PLLC

s/ Robert R. Carlson

RoBERT J. CARLSON WSBA #18455
CARLsoN@LEEHAYEs.CoM

Lee & Hayes, PLLC

701 Pike Street, Suite 1600

Seattle, WA 98101

Telephone: (206) 315-4001

Fax: (206) 315-4004

Attorneysfor Plainti]j`¢ Unitea' Command
International, Ltd.

DoRsEY & WH!TNEY LLP
COLUMB[A CENTER
701F1F1'H AvENUE, SulTE 6100
SEATTLE, WA 98104-7043
most (zos) 903-saco

FAX: (206) 903-8820

 

